KODIAK ENERGY, INC. ANNOUNCES FINANCING [Not for distribution to United States newswire services nor for dissemination in the United States] CALGARY, ALBERTA (MARKET WIRE) – Oct 14, 2008 Kodiak Energy, Inc. (TSX-V: KDK and OTCBB: KDKN.OB) ("Kodiak" or the "Corporation") announces today that it has entered into an agreement with Clarus Securities Inc. ("Clarus") to act as lead agent and sole-bookrunner on a reasonable efforts agency basis for a private placement offering (the "Offering") of up to C$5,000,000.The Offering shall consist of up to C$1,000,000 in common shares of Kodiak (the "Common Shares") and up to C$4,000,000 in common shares of Kodiak issued on a "flow-through" basis (the "Flow-Through Shares").Clarus has also been granted an option to increase the size of the Offering by up to C$1,000,000, exercisable at any time up to and including the closing of the Offering. Proceeds from the Flow-Through Share offering will be used by Kodiak to fund ongoing exploration activities eligible for Canadian Exploration Expense (C.E.E.) and, in respect of the Common Share offering, for general working capital purposes. The agents will receive an aggregate cash commission equal to 8% of the gross proceeds of the Offering and will be granted a number of compensation options equal to an aggregate of 8% of the total number of securities sold pursuant to the Offering.Each compensation option will entitle the holder thereof to acquire one Common Share at the issue price per security for a period of 24 months from the closing of the Offering. This Offering is subject to standard closing conditions, including the approval of the TSX Venture Exchange and any other necessary regulatory requirements. The securities will be offered in certain provinces of Canada by way of a private placement pursuant to applicable prospectus exemptions, and will be subject to a 4 month hold period in Canada from the date of the closing of the Offering. The Offering is being made on the basis of an exemption from registration in the United States under Regulation S.The Offering will not be offered to or sold in the United States or to any United States persons outside of the United States.The securities being offered and sold will not be and have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements of the United States.The Company will be taking special measures to assure that the securities will not be sold in the United States to comply with these requirements. This news release does not constitute an offer to sell or a solicitation of an offer to sell any of the securities in the United States.The securities have not been and will not be registered under the United States Securities Act of 1933, as amended (the “U.S. Securities Act”), nor any state securities laws, and may not be offered nor sold within the United States nor to U.S. persons unless registered under the U.S. Securities Act and applicable state securities laws or an exemption form of such registration is available. About Kodiak Kodiak Energy, Inc. is a Calgary, Alberta, Canada based publicly traded oil and gas exploration and development company focused on creating a portfolio of North American assets that offer production opportunities and asset growth through exploration.Kodiak has lease holdings in Montana, southeastern Alberta, northeastern Alberta and high impact prospects located in the central Mackenzie River Valley of the Northwest Territories, Canada and in northeastern New Mexico. This press release contains forward-looking statements.The words or phrases "would be," "will" "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," or similar expressions are intended to identify "forward-looking statements".Actual results could differ materially from those projected in the Corporation's proposed oil and gas related business.The Corporation's business is subject to various risks, which are discussed in the Corporation's filings with the U.S. Securities and Exchange Commission and with Canadian securities commissions.The Corporation's filings may be accessed at www.sec.gov or at www.sedar.com. Statements made herein are as of the date of this press release and should not be relied upon as of any subsequent date.The Corporation cautions readers not to place reliance on such statements.Unless otherwise required by applicable law, we do not undertake, and we specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such a statement. Further information relating to Kodiak may be found on www.sedar.com and www.sec.gov under the Corporation's profile, as well as on Kodiak's website at www.kodiakpetroleum.com. The TSX Venture Exchange has not reviewed this news release and does not accept responsibility for the adequacy or accuracy of this release. Contact: Kodiak Energy, Inc. William Tighe, Chief Executive Officer & President Phone: +1-403-262-8044 Email: info@kodiakpetroleum.com Website: www.kodiakpetroleum.com Re:News Releases - Tuesday, October 14, 2008 KODIAK ENERGY, INC. "LUCY" HORN RIVER BASIN PROJECT UPDATE
